Citation Nr: 0603720	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  98-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for arthritis, to 
include as secondary to service-connected chronic bronchitis 
with bronchiectasis.

2. Entitlement to service connection for an immune system 
disorder, to include as secondary to service-connected 
chronic bronchitis with bronchiectasis.

3. Entitlement to an effective date earlier than October 20, 
1988, for the assignment of a 60 percent disability rating 
for chronic bronchitis with bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to December 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for arthritis and an immune system disorder, and 
from a March 1997 rating decision of the same RO which, among 
other things, granted an increase in disability evaluation to 
60 percent for chronic bronchitis with bronchiectasis with an 
effective date of October 20, 1988.

The veteran's claims were previously before the Board in 
August 2000 and May 2002 in addition to a claim of whether 
clear and unmistakable error was committed in a September 
1958 rating decision. The claims for service connection for 
arthritis and for an immune system disorder, to include as 
secondary to service-connected chronic bronchitis with 
bronchiectasis were not addressed by the Board. Thus, in a 
February 2003 Order, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion for remand to 
allow the Board to address the issues on appeal.  

In October 2003 the Board remanded these two issues for 
further development.  At that time, the Board also noted that 
the veteran was also seeking an effective date earlier than 
October 20, 1988, for the assignment of a 60 percent 
disability rating for chronic bronchitis with bronchiectasis 
and had filed a notice of disagreement with regard to this 
matter.  The Board also remanded this issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West 
12 Vet. App. 238 (1999). The required statement of the case 
was issued to the veteran in late June 2005 and the veteran 
responded with a Substantive Appeal (VA Form 9) that was 
received on August 2, 2005.  Accordingly, the issue of 
entitlement to an effective date earlier than October 20, 
1988, for the assignment of a 60 percent disability rating 
for chronic bronchitis with bronchiectasis is currently in 
appellate status.  

The issues of service connection for arthritis and for an 
immune system disorder, to include as secondary to service-
connected chronic bronchitis with bronchiectasis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board further notes that in a December 2004 statement the 
veteran raised the issue of entitlement to an increased 
rating for his service connected thyroid disability, as well 
as permanence of his 100 percent service connected disability 
rating.  These issues are referred to the RO for appropriate 
action. 


FINDING OF FACT

A final Board decision of November 1987 denied an evaluation 
in excess of 10 percent for the veteran's service connected 
respiratory disorder and the veteran first submitted a claim 
for an increased rating thereafter on October 20, 1988.


CONCLUSION OF LAW

The criteria for the assignment of a 60 rating for a 
respiratory disability earlier than October 20, 1988 have not 
been met. 38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. §§ 
3.156, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in August 2004, the VA informed the 
appellant of evidence needed to substantiate his current 
claim for an earlier effective date for a 60 percent rating 
for his service connected respiratory disability. This letter 
together with information in the statement of the case told 
him what the evidence needed to show to prevail on the merits 
of this issue. The letter informed him of what evidence he 
was responsible for obtaining and what evidence VA would 
undertake to obtain. The August 2004 letter also essentially 
told him to send any relevant evidence in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notice regarding the appellant's claim 
was sent to the veteran after the initial rating action 
currently being appealed. However, more recently the Court 
has held that the lack of VCAA notice prior to initial 
adjudication of the claim is adequately remedied by providing 
such notice thereafter, as was done in this case.

The Board also notes that the record appears to be complete 
in regard to the issue that are the subject of the Board 
decision below. The Board notes in this regard that the 
veteran has not responded to the August 2004 VCAA notice 
letter by sending to the VA any additional evidence relevant 
to the issue of entitlement to an earlier effective date for 
the assignment of a 60 percent rating for his service 
connected respiratory disability. Therefore, the Board will 
now adjudicate this issues based on the evidence currently of 
record.  

The record contains a November 1987 Board decision that 
denied an evaluation in excess of 10 percent for chronic 
brochiectasis and chronic bronchitis, which at that time was 
the veteran's sole service connected disability.  The record 
contains a postcard, received on October 20, 1988, in which 
the veteran claimed entitlement to a 100 percent disability 
rating. The date of receipt of this document was the basis 
for the assignment of an effective date of October 20, 1988 
for the grant of a schedular 60 percent rating for the 
veteran's service connected lung disability by a rating board 
action of March 1997.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003). Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim. 
Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 3.155 
(2003).

An informal claim must identify the benefit sought. See 
Kessel v. West, 13 Vet. App. 9 (1999). VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a). See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

The provisions of 38 C.F.R. § 3.1(p) (2003) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit (emphasis added). See also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an 
expressed intent to claim benefits must be in writing in 
order to constitute an informal claim; an oral inquiry does 
not suffice).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2003).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C. 5110(a); 
38 C.F.R. § 3.400. Unless otherwise provided, the effective 
date of an award of increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

The veteran has asserted that the effective date for the 
assignment of a 60 percent rating for his service connected 
chronic brochiectasis and chronic bronchitis should be in 
1971.  However, the Board points out that the November 1987 
Board decision denied an evaluation in excess of 10 percent 
for this disability.  The veteran has not asserted any clear 
and unmistakable error in this earlier Board decision which 
is final.  Since that is the case, an effective date for a 60 
percent rating for the veteran's respiratory disability can 
be no earlier than the date of that Board decision.  
Reviewing the record, the first claim for an increased rating 
subsequent to the November 1987 Board decision was the 
postcard, received on October 20, 1988, in which the veteran 
claimed entitlement to a 100 percent disability rating.  
Since that is the case, October 20, 1988 is the appropriate 
effective date for the assignment of a 60 percent rating for 
his service connected respiratory disorder.  


ORDER

Entitlement to an effective date earlier than October 20, 
1988, for the assignment of a 60 percent disability rating 
for chronic bronchitis with bronchiectasis is denied.  


REMAND

Originally, the veteran claimed that his arthritis and an 
immune disorder were secondary to his service connected 
respiratory disabilities.  However, in a December 2005 
statement, the veteran indicated that he wished to claim 
service connection for arthritis and and an immune disorder 
as secondary to service connected thyroid disability.   These 
claims are inextricably intertwined with the claims for 
service connection for the disabilities currently in 
appellate status but they have not been considered by the RO.  
Such should be accomplished prior to further appellate 
consideration.  

In view of the above, this case is REMANDED to the RO for the 
following action:  

The RO should adjudicate the issues of 
service connection for arthritis and an 
immune disability as secondary to service 
connected hypothyroidism.  If these 
benefits are denied, he and his 
representative should be afforded a 
statement of the case regarding these 
issues.  If the veteran responds with a 
timely Substantive Appeal (VA Form 9), 
these issues should be certified for 
appeal.  If he does not respond, the case 
should be returned to this Board for 
further adjudication of the issues 
currently in appellate status.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


